[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
COMMON PLEAS COURT
                              Journal EntryTHE JOURNAL ENTRY AND OPINION WITH DISSENTING OPINION ATTACHEDRELEASED ON AUGUST 12, 1999 IN THE ABOVE-CAPTIONED CASE IS HEREBYCORRECTED NUNC PRO TUNC ON PAGE 12 TO SHOW "TERRENCE O'DONNELL,P.J., CONCURS, DIANE KARPINSKI, J., DISSENTS. SEE DISSENTINGOPINION, KARPINSKI, J., ATTACHED HERETO."  SAID JOURNAL ENTRY ANDOPINION SHALL STAND IN FULL FORCE AND EFFECT AS TO ALL OTHERPARTICULARS.
JUDGE TERRENCE O'DONNELL, CONCURS
JUDGE DIANE KARPINSKI, CONCURS
                             _______________________________ PRESIDING JUDGE, JOHN T. PATTON
It is ordered that appellee recover of appellants its costs herein taxed.
The Court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this court directing the Court of Common Pleas to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
TERRENCE O'DONNELL, P.J., CONCURS.
DIANE KARPINSKI, J. DISSENTS.
See Dissenting Opinion, Karpinski, J., attached hereto. _______________________ JUDGE JOHN T. PATTON